Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156972(67)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  DELISHA M. WILLIAMS, Personal                                                                      Elizabeth T. Clement,
  Representative of the ESTATE OF                                                                                     Justices
  SHARITA M. WILLIAMS,
               Plaintiff-Appellant,
                                                                    SC: 156972
  v                                                                 COA: 332755
                                                                    Wayne CC: 15-000780-NO
  CONSUELLA LEWIS and U.S. SECURITY
  ASSOCIATES, INC., d/b/a ADVANCED
  SECURITY,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Thurston H. Webb to practice pro hac vice is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 7, 2018

                                                                               Clerk